272 F.2d 555
106 U.S.App.D.C. 326
Melvin J. SWANN and Zelda R. Jenkins, Appellants,v.Roberta S. THOMAS, Appellee.
No. 15002.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 22, 1959.Decided Nov. 5, 1959.

Mr. James C. Toomey, Washington, D.C., with whom Mr. George C. Gertman, Washington, D.C., was on the brief, for appellants.
Mr. John G. Saul, Washington, D.C., for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is a will contest case, in which the jury found that no undue influence had been exercised and the court admitted the will to probate.  The evidence was conflicting.  We find no basis on which the verdict is subject to valid attack.


2
Affirmed.


3
WILBUR K. MILLER, Circuit Judge, took no part in the consideration or disposition of this case.